UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1/A (Amendment No. 4 ) REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 BERRY ONLY INC. (Name of small business issuer in its charter) Nevada 99-0360497 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 722B Kingston Rd, Toronto, Ontario, M4E 1R7, Canada (647) 283-3152 (Address and telephone number of principal executive offices) 722B Kingston Rd, Toronto, Ontario, M4E 1R7, Canada (Address of principal place of business or intended place of business) Nevada Agency and Trust Company 50 West Liberty Street, Suite880, Reno, Nevada 89501 (775) 322-0626 (Name, address and telephone number of agent for service) With copies to: Karen A. Batcher, Esq Synergen Law Group, APC 819 Anchorage Place, Suite 28 Chula Vista, CA91914 Tel: (619) 475-7882 Fax: (619) 512-5184 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x Table of Contents CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE (1) Common Stock 944,000 shares $ $ 9,440 $ 0.67 (1) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. Table of Contents SUBJECT TO COMPLETION, Dated December 2 , 2010 PROSPECTUS BERRY ONLY INC. 944,000 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering the 944,000 shares of our common stock offered through this prospectus. The 944,000 shares offered by the selling shareholders represent 15.86% of the total outstanding shares as of the date of this prospectus. We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.01 per share of our common stock offered through this prospectus. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share $ None $ Total $ 9,440 None $ 9,440 Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at 0.01 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board electronic quotation service.Although we intend to apply for trading of our common stock on the NASD Over-The-Counter Bulletin Board electronic quotation service, public trading of our common stock may never materialize.If our common stock becomes traded on the NASD Over-The-Counter Bulletin Board electronic quotation service, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled “Risk Factors” on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is: December 2 , 2010 1 Table of Contents Table of Contents Page Summary 3 Risk Factors 4 Forward-Looking Statements 8 Use of Proceeds 8 Determination of Offering Price 9 Dilution 9 Selling Shareholders 9 Plan of Distribution 11 Description of Securities 12 Interest of Named Experts and Counsel 13 Description of Business 14 Legal Proceedings 25 Market for Common Equity and Related Stockholder Matters 25 Financial Statements 28 Plan of Operations 49 Changes in and Disagreements with Accountants 52 Directors, Executive Officers, Promoters and Control Persons 52 Executive Compensation 53 Security Ownership of Certain Beneficial Owners and Management 55 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 55 Certain Relationships and Related Transactions 56 Available Information 56 Dealer Prospectus Delivery Obligation 56 Other Expenses of Issuance and Distribution 57 Indemnification of Directors and Officers 57 Recent Sales of Unregistered Securities 58 Table of Exhibits 60 Undertakings 60 Signatures 62 2 Table of Contents Summary As used in this prospectus, unless the context otherwise requires, “we”, “us”, “our” or “Berry Only” refers to Berry Only Inc.All dollar amounts in this prospectus are in U.S. dollars unless otherwise stated.The following summary is not complete and does not contain all of the information that may be important to you.You should read the entire prospectus before making an investment decision to purchase our common shares. Berry Only Inc. Berry Only Inc. was incorporated in the State of Nevada as a development stage company corporation which recently signed a milestone agreement with the U.S. manufacturer of Wireless Wipes™ to acquire the exclusive rights to distribute the product in Canada. Wireless Wipes™ is a new, unique, first to market sanitizer designed specifically to clean mobile phones, PDA’s (personal digital assistants) and laptop computer screens.They are fast drying to prevent moisture damage, non-streaking and non-corrosive with a pleasant green tea-cucumber scent.Wireless Wipes™ are packaged in 10-count re-sealable pouches which can fit neatly in a shirt or jacket pocket.We are still in our development stage and plan on commencing business operations in winter 2010. We have not earned any revenues to date. We do not anticipate earning revenues until such time as we have completed our website and are able to accept orders.As ofJune 30, 2010, we had $44,561cash on hand and $652 liabilities. Accordingly our working capital position as of June 30, 2010 was $43,909. Since our inception through June 30, 2010, we have incurred a net loss of $5,582. We attribute our net loss to having no revenues to offset our expenses and the professional fees related to the creation and operation of our business. John Kinross-Kennedy, C.P.A., our independent auditor, has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and the fact to date have had no revenues. Our fiscal year ended is June 30. We were incorporated on June 24, 2009 under the laws of the State of Nevada. Our principal offices are located at 722B Kingston Rd, Toronto, Ontario, Canada. Our telephone number is (647) 283-3152. The Offering Securities Being Offered Up to 944,000 shares of our common stock. Offering Price The offering price of the common stock is $0.01 per share.We intend to apply to the NASD Over-the-Counter Bulletin Board electronic quotation service to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transaction negotiated by the selling shareholders.The offering price would thus bedetermined by market factors and the independent decisions of the selling shareholders. 3 Table of Contents Minimum Number of Shares None To Be Sold in This Offering Securities Issued and to be Issued 5,950,000 shares of our common stock are issued and outstanding as of the date of this prospectus.All of the common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our issued and outstanding shares as a result of this offering.The issuance to the selling shareholders was exempt due to the provisions of Regulation S. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information September 30, 2010 June 30, 2010 Balance Sheet Data (unaudited) (audited) Cash $ $ Total Current Assets $ $ Liabilities $
